UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(D) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 7, 2010 Transfer Technology International Corp. (Exact name of Registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 000-27131 (Commission File Number) 88-0381258 (IRS Employer I.D. No.) 2240 Twelve Oaks Way, Suite 101-1 Wesley Chapel, Florida33544 Tel:(813) 388-6891 Fax:(813) 428-5990 (Address, including zip code, and telephone and facsimile numbers, including area code, of registrant’s executive offices) N/A (Former name and/or address if changed since last report) Item 3.02Unregistered Sales of Equity Securities The Company has issued an aggregate of 2,080,000 Rule 144 restricted shares of common stock of the Company to a total of 3 persons and/or entities.The shares were issued as compensation pursuant to a consulting agreement and to investors in exchange for investment proceeds.The valuation of the consideration received by the Company ranged from $0.001 to $0.01per share depending upon the transaction.The issuance of the shares was exempt from the registration requirements of Section 5 of the Securities Act of 1933 (the “Act”) pursuant to Section 4(2) of the Act since the shares were issued by the Company and did not involve any public offering.The share recipients are closely related to and well known by the Company.All shares issued are restricted shares pursuant to Rule 144 promulgated under the Act. SIGNATURE PAGE Pursuant to the requirement of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Transfer Technology International Corp. Dated: October 12, 2010By: /s/ Chris Trina Chris Trina Chief Executive Officer
